BEAUCHAMP, Judge.
Appellant was charged with receiving and concealing stolen property of the value in excess of $5 and less than $50 and was assessed a penalty of thirty days in jail.
The State’s Attorney, in his brief, admits doubt as to the sufficiency of the evidence to support conviction. We think it is definitely insufficient: The state relies upon the evidence of an accomplice witness and no effort was made to corroborate the same. We find in the record reference to a statement being signed by appellant but it is not included in the statement of facts and there is nothing to show its contents. Other defects in- the record need not be discussed.
The judgment of the trial court is reversed and the cause is remanded.